Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guay et al. (5121612).
Regarding claim 1, the Guay et al. reference discloses a water storage device (Fig. 2), wherein the device comprises:
a housing forming a water storage cavity and having a water inlet end and a water outlet end (34) disposed opposite to the water inlet end (see Annotated Figure 2, below);
a water distribution plate (16) disposed in the water storage cavity and configured to divide the water storage cavity into a water inlet cavity (30) towards the water inlet end 
a driving member (20; i.e., floatation cups) configured to drive the water distribution plate to return to the water inlet end after the water distribution plate moves toward the water outlet end (see Figure 5).

Regarding claim 3, wherein the water storage device further comprises a guide shaft (22) disposed in the water storage cavity and extending in the movement direction of the water distribution plate, and a shaft hole (see Annotated Fig. 2) mating with the guide shaft is disposed through the water distribution plate (16).

Regarding claim 4, wherein a sleeve (28; see Annotated Fig. 2) communicated with the shaft hole and sleeved on the guide shaft (22) is disposed on at least one side of the water distribution plate.

Regarding claim 6, wherein the water distribution plate (16) has a flat plate shape, and a plane where the water distribution plate lies is perpendicular to a movement direction of the water distribution plate. (see Annotated Fig. 2).

Regarding claim 10, Guay et al. further discloses a refrigerator (12; i.e, refrigerated water cooler), wherein the refrigerator comprises a refrigerating
compartment and the water storage device according to claim 1 (discussed supra) disposed in the refrigerating compartment.  See Annotated Figure 2.


    PNG
    media_image1.png
    631
    631
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guay et al. in view of Robinson et al. (6367713).
Regard claims 2 and 5, the Guay et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose the driving member being a spring connecting the water distribution plate with the water inlet end and/or the water outlet end, and a deformation direction of the spring is the same as a movement direction of the water distribution plate.  The Robinson et al. reference discloses another float operated plate (i.e. ballast) for controlling water flow and having spring (62) to move the ballast back to its original position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Guay et al. device to include a spring as, for example, taught by the Robinson et al. reference in order to aid in moving the floating plate back to its original position.
Regarding claim 5, Robinson et al. further teaches the spring (62) being sleeved on the guide shaft (64). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guay et al.
Regard claim 9, the Guay et al. reference discloses the invention as claimed (discussed supra), including a gap shown in Figure 5, but doesn’t disclose a width of the gap between the outer edge of the water distribution plate and the inner wall of the housing being in a range of 1mm ~ 2mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gap of the Guay e al. device in a range of 1mm ~ 2mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., a gap), discovering the optimum or workable ranges involves only routine skill in the art (i.e., size of the gap).  In re Aller, 105

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art of record pertains to various water reservoirs similar to Applicant’s device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753